Title: To George Washington from the Maryland Delegates, 23 May 1779
From: Maryland Delegates
To: Washington, George



Dear General
philadela May 23d 1779.

We had the Honor of a Letter from his Excellency the Governor of Maryland last night, by express, dated on the 20th Inst. The Devastation and cruelties hourly committed by the Enemy in Virginia, and the probability of their acting the same part in Maryland, unless timely prevented, has justly alarmed the people of that State. We lament that the Army under the Command of your Excellency does not admit of a Detachment from the Maryland Troops. Were it possible to head the Malitia by a small Body of regular Troops, they would turn out with more alacrity and act with greater vigour thus incorporated, than alone. It may indeed happen, that the present views and progress of the Enemy may render any extensive preparations for Defence in Maryland unnecessary. But the Destruction of portsmouth and Suffolk joined to the Threats of the Enemy are sufficient to induce a belief in the minds of the Citizens of Annapolis and Baltimore, that their Cities are not safe unless defended by superior force. We have no accurate knowledge of the strength of your Army, nor any precise Ideas of your Excellencys present plans of operation, and therefore tho’ we, as individuals and Citizens of the State of Maryland wish, yet we do not look for any immediate aid from the main Army. Such as is consistent with the good of the whole, should the State be actually invaded, we know we shall receive. The principal Design of our writing to you at this time, is to inform your Excellency of the desire of the Governor of Maryland, to have Genl Gist sent down to Baltimore to head the Militia. He is a native of that place, has considerable weight with the Militia and will be of much Service if that City is attacked. Should the State be invaded, we cannot help suggesting in addition to the request of the Governor, considering the inexperience of Militia officers in general, that one or two other regular officers would also be found, extensively useful, if the state of the Maryland Troops will admit of it, but the propriety of this step we leave altogether to your Excellency and have the Honor to be with the most cordial affection your Excellency obedt & Hble Servts

Geo. Plater
Wm Carmichael
John Henry Junr
Dan. of St Thos Jenifer

